SCHAUER, J.
In this case respondent Industrial Accident Commission denied petitioner’s application for compensation payments from respondent Subsequent Injuries Fund. The commission states that its decision was “predicated solely on the fact that the evidence did not show employer-knowledge of any disability pre-existing the [subsequent] industrial injury.”
In Ferguson v. Industrial Acc. Com. (1958), ante, pp. 469, 479 [326 P.2d 145], this court held that to qualify for resort to the Subsequent Injuries Fund an employe must show that prior to the occurrence of the subsequent industrial injury he had attained the factual status of the “permanently partially disabled” and that such previously incepted disability was labor disabling, but that previous knowledge thereof by the employer is not required as a condition to an award to the employee of payments from the Subsequent Injuries Fund.
It follows that the award in the present ease should be and it is annulled and the matter is remanded for determination by the commission, on the merits, in a manner and on grounds not inconsistent with the views expressed in the Ferguson ease.
Gibson, C. J., Shenk, J., Carter, J., Traynor, J., Spence, J., and McComb, J., concurred.